By the Court.

There was a running account between plaintiffs and defendant, for butcher’s meat sold by the former- to the latter from time to time, between January 1 and October 6, 1882; the balance remaining unpaid at the latter date being something over $160. On October 19th, plaintiffs recovered judgment in a justice’s court for $100 of this balance, having commenced suit therefor on October 11th. There being no evidence in the case at bar having any reasonable tendency to show that the meat was furnished upon any agreement for credit, the price of it was due upon delivery, and hence plaintiffs might have brought suit for the whole balance at the time when they sued for the $100. In the present action plaintiffs seek to recover the remainder of the balance mentioned. But the judgment of the justice is well pleaded in bar as a former recovery upon the same’cause of action; for it is a general rule (in the absence of special facts to create an exception) that an indebtedness of his customer to a retail dealer, upon a running account, furnishes one entire cause of action, and if such cause of action is split, and a recov*459ery bad upon a part of it, the judgment is a bar to any further recovery thereupon. Am. Button Hole, etc., Co. v. Thornton, 28 Minn. 418; Guernsey v. Carver, 8 Wend. 492; Secor v. Sturgis, 16 N. Y. 548.
Judgment reversed.